Exhibit 10.1

AMENDMENT AGREEMENT

This Amendment Agreement is made as of the 19th day of January, 2011 (the
“Amendment Agreement”) to be effective from the 1st day of January, 2010 (the
“Effective Date”) by and between iGATE Global Solutions Limited, a company
incorporated under the Indian Companies Act, 1956, as amended (the “Companies
Act”) with its registered office at 158-162P & 165P-170P, EPIP II Phase,
Whitefield, Bangalore - 560 066, India (“iGATE”) and Suresh Anantha Narayanan
aged 42 years and residing at No.132 B (Old No.57/1) ECC Road, Whitefield,
Bangalore – 560 066 (the “Senior Executive”).

RECITALS

 

A.

WHEREAS, iGATE and the Senior Executive have entered into a Senior Executive and
Wholetime Director Employment Agreement dated the 1st day of January, 2010
relating to the employment of the Senior Executive as the Chief Delivery
Officer & Member of the Board of iGATE (such agreement, the “Employment
Agreement”).

 

B. WHEREAS, iGATE and the Senior Executive desire to amend the Employment
Agreement to be effective from January 01, 2010 in the manner set forth in this
Amendment Agreement.

 

C. WHEREAS, the coming into force of this Amendment Agreement is subject to the
approval of the members of iGATE.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties to this Amendment Agreement hereby
agree as follows:

AGREEMENT

 

1. Item 2 of Attachment A to the Employment Agreement shall be amended and
restated in its entirety in the manner set forth in Attachment A hereto.

 

2. Except as stated in Clause 1 hereinabove, all other terms and conditions
contained in the Employment Agreement shall remain unaltered and shall continue
to be in force as earlier.

 

3. This Amendment Agreement shall come into force with effect from the Effective
Date only upon the approval of the terms of this Amendment Agreement by the
members of iGATE.

 

4. This Amendment Agreement may be executed in counterparts, each of which shall
constitute an original and both of which together shall constitute one and the
same agreement.

 

5. All capitalized terms used herein but not defined herein shall have the
meaning given to such terms in the Employment Agreement.

 

6. This Amendment Agreement may not be modified or waived except in writing
executed by both parties to this Agreement.

 

7. This Amendment Agreement shall be governed by the laws of the Republic of
India.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed as of the day and year first hereinabove written.

 

2



--------------------------------------------------------------------------------

iGATE Global Solutions Limited By:  

/s/ Srinivas Rao Kandula

Name:   Srinivas Rao Kandula Title:   Global Head—Human Resources

/s/ Suresh Anantha Narayanan

Suresh Anantha Narayanan

 

3



--------------------------------------------------------------------------------

ATTACHMENT A

2. Annual Performance Based Incentive (APBI). An APBI not exceeding Rs.
70,43,272/- (Rupees Seventy Lakhs Forty Three Thousand Two Hundred and Seventy
Two Only) per annum based on the performance criteria determined by the
Board and based upon the review of the performance of the Company and the
contribution of the Senior Executive. The APBI shall be paid quarterly/half
yearly or annually as the Board may determine.

 

4